Case 2:20-cv-03008-RGK-JEM Document 15 Filed 05/18/20 Page 1 of 2 Page ID #:100




   1                                                     JS-6
   2
   3
   4
   5
   6
   7
   8
   9                      UNITED STATES DISTRICT COURT

  10                     CENTRAL DISTRICT OF CALIFORNIA

  11
  12 JOHN PAUL HUTCHINS                       Case No. 2:20-cv-03008-RGK-JEMx

  13          Plaintiff,
                                              Hon. Judge R. Gary Klausner
  14              v.

  15                                          [PROPOSED] ORDER RE JOINT
                                              STIPULATION FOR DISMISSAL
  16 CENTRAL GARDEN & PET                     WITH PREJUDICE
     COMPANY, et al.,
  17
             Defendants.
  18
                                              Action Filed:     02/19/2020
  19                                          Trial Date:       None Set

  20
  21
  22
  23
  24
  25
  26
  27
  28
       2                      [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
                              WITH PREJUDICE
       EQ N RQU
Case 2:20-cv-03008-RGK-JEM Document 15 Filed 05/18/20 Page 2 of 2 Page ID #:101




   1              Pursuant to the parties’ “Joint Stipulation for Dismissal with Prejudice,” and
   2 good cause appearing therefore, IT IS HEREBY ORDERED that the above-
   3 captioned action is hereby dismissed in its entirety with prejudice. Each party shall
   4 bear his or its own costs and attorney’s fees.
   5
   6
       IT IS SO ORDERED
   7
   8
              Dated: May 18, 2020                    ________________________________
   9
                                                     Honorable R. Gary Klausner
  10                                                 United States District Court Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       2                              [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
                                      WITH PREJUDICE
       EQ N RQU
